Citation Nr: 0932497	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease with left below-the-knee amputation.

2.  Entitlement to service connection for posttraumatic 
stress disorder.  

3.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Veteran represented by:  Rebecca C. Patrick, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1966 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2004 and in September 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In November 2006, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.  

In March 2007 decision, the Board denied the Veteran's claims 
of service connection for peripheral vascular disease with 
left below-the-knee amputation and for posttraumatic stress 
disorder, and remanded to the RO the claim of service 
connection for right ear hearing loss.  The Veteran appealed 
the March 2007 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2008 Order, 
the Court granted a Joint Motion for Remand of the parties 
(the VA Secretary and the Veteran), vacated the Board's March 
2007 decision in regard to the two issues that were decided, 
and remanded the case back to the Board pursuant to 38 U.S.C. 
§ 7252(a) for readjudication consistent with the Motion.  

On the claim for right ear hearing loss, the requested 
development has been completed, so no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

In a statement in August 2009, the Veteran's representative 
appears to have raised a claim of service connection for 
diabetes, which is referred to the RO for its appropriate 
action.  

The claim of service connection for posttraumatic stress 
disorder is REMANDED to the RO.


FINDINGS OF FACT

1.  Peripheral vascular disease with left below-the-knee 
amputation was not affirmatively shown to have had onset 
during service; peripheral vascular disease with left below-
the-knee amputation was not manifested to a compensable 
degree within one year from the date of separation from 
service; and peripheral vascular disease with left below-the-
knee amputation, first diagnosed after service beyond the 
one-year presumptive period for peripheral vascular disease 
as a chronic disease, is unrelated to an injury, disease, or 
event of service origin including exposure to herbicide 
agents.  

2.  Right ear hearing loss was not affirmatively shown to 
have had onset during service; right ear sensorineural 
hearing loss was not manifested to a compensable degree 
within one year from the date of separation from service; and 
right ear hearing loss, first diagnosed after service beyond 
the one-year presumptive period for right ear sensorineural 
hearing loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.  


CONCLUSIONS OF LAW

1.  Peripheral vascular disease with left below-the-knee 
amputation was not due to disease or injury incurred in or 
aggravated by active service, and peripheral vascular disease 
may not be presumed to have been incurred during active duty.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Right ear hearing loss disability was not due to disease 
or injury incurred in or aggravated by active service, and 
right ear hearing loss of the sensorineural type may not be 
presumed to have been incurred during active duty.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2004 and in March 2006.  The VCAA 
notice included the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during active service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during active service.  

Additionally, the Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency such as private medical records, 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the general 
provisions for the effective date of a claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection).

To the extent that the VCAA notice was provided after the 
initial adjudications, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statements of 
the case dated in May 2006, in August 2006, and in April 
2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Timing error cured by VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claims.  
38 U.S.C.A.§ 5103A (a), (b) and (c).  The Veteran was 
afforded the opportunity to testify at a personal hearing 
before the undersigned Veterans Law Judge in November 2006.  
The RO has also obtained the service treatment and personnel 
records, as well as Social Security Administration records, 
VA records, and private records identified by the Veteran to 
include those from Dr. P., Dr. S., and McLeod Family Medical 
Center.  

Also submitted were the Veteran's employment records dating 
back to May 1972, showing periodic hearing evaluations.  The 
Veteran has not identified any additionally available 
evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim for right ear hearing loss.  
38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA 
audiological examination in April 2007 with an addendum 
opinion provided in February 2009 to determine the nature and 
etiology of hearing loss.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for peripheral vascular disease, 
and further development in this respect is not required for 
the following reasons.  

There is no record of peripheral vascular disease or 
complaints relative thereto, during active service.  There is 
no competent evidence of persistent or recurrent symptoms 
relevant to peripheral vascular disease since active service 
until many years later.  In short, there is no credible 
evidence of continuity of symptomatology, suggesting that 
peripheral vascular disease may be associated with service.  

The record contains evidence from a website, noting that 
chronic exposure to herbicide agents could lead to various 
disorders, including peripheral vascular disease.  This 
evidence appears to contain excerpts from a March 2000 
Congressional subcommittee hearing on Agent Orange exposure 
with additional comments added by the website's author.  As 
noted in the Joint Motion for Remand, the symptoms listed in 
the materials submitted by the Veteran do not appear in the 
Congressional subcommittee hearing.  Further, there is 
nothing known about the author, except that he has been 
"studying the real facts for two years" concerning Agent 
Orange studies, and there is no evidence whatsoever to 
indicate if the author is competent to assert a medical 
opinion or is an authority on matters of exposure to 
herbicides.  

Rather, the website materials merely purport to be the 
personal opinions of an individual who has an interest in 
Agent Orange studies and who wishes to expound on his own 
personal viewpoints via the Internet.  Where as here, the 
determinative question involves medical causation, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  The 
internet article is not competent medical evidence in the 
absence of a showing that the author is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

In the absence of credible evidence of continuity of 
symptomatology or competent medical evidence, suggesting a 
nexus, but is too equivocal or lacking specificity to support 
a decision on the merits, the evidence does not meet the 
threshold under McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
that the current disability may be associated with service, 
and a medical examination or medical opinion need not be 
obtained for the claim under 38 C.F.R. § 3.159(c)(4). 

In a statement in August 2009, the Veteran's representative 
propounded a new theory of entitlement, that is, that 
peripheral vascular disease may be a complication or the 
result of diabetes mellitus, type II, which is a condition 
related to herbicide exposure that is presumptively service-
connected under VA regulations.  The representative argued 
that a medical examination is necessary to (1) determine if 
the Veteran has diabetes, given his "suspiciously elevated 
lab results" in 2003, 2005, and 2006; and if so, (2) 
determine if peripheral vascular disease is proximately due 
to or the result of the diabetes.  

The record shows that the Veteran does not have a current 
diagnosis of diabetes mellitus, type II, and the alleged 
elevated lab results are dated after the development of 
peripheral vascular disease and not before his vascular 
condition.  In the absence of competent medical evidence, 
suggesting a nexus, but is too equivocal or lacking 
specificity to support a decision on the merits, the evidence 
does not meet the threshold under McLendon v. Nicholson, 20 
Vet. App. 79 (2006) that the current disability may be 
associated with service, and a medical examination or medical 
opinion need not be obtained for the claim under 38 C.F.R. § 
3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Where a veteran who served for 90 days develops hearing loss 
of the sensorineural type or a certain chronic disease, 
including arteriosclerosis that arguably may include 
peripheral vascular disease, to a degree of 10 percent or 
more within one year from separation from active service, 
service connection may be presumed to have been incurred in 
active service even though there is no evidence of such 
disease during the period of active service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

II.  Analysis

Peripheral Vascular Disease with Below-the-Knee Amputation

Service personnel records, including the Report of Discharge, 
show that the Veteran served in the United States Army from 
September 1966 to September 1969 with service in the Republic 
of Vietnam from March 1967 to March 1968.  His military 
occupational specialty was as a petroleum storage specialist, 
and he received the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.

The service treatment records contain no complaint, finding, 
or history of peripheral vascular disease.  On separation 
examination, in response to the question as to whether he had 
ever had or if he currently had cramps in his legs, the 
Veteran responded "no."  The vascular system and lower 
extremities were clinically evaluated as normal. 

After service, in February 2004, the Veteran filed an 
application for VA disability compensation, seeking service 
connection for peripheral "neuropathy", and he indicated on 
the form that he had been exposed to Agent Orange or other 
herbicides during service.  

VA records, dated in November 2001, contain a notation that 
the Veteran had been treated for peripheral vascular disease.

Private medical records show that the Veteran was 
hospitalized in October 2003 for a left below-the-knee 
amputation.  According to the records, he had premature 
atherosclerosis and was admitted with gangrene of the left 
great toe.  He had had numerous revascularizations of his 
left lower extremity dating back to January 2000.  The major 
problem other than premature atherosclerosis was a 
congenitally venous system in the left lower extremity and an 
inadequate vein below the knee that had compromised the 
revascularization attempts.  Upon discharge, the pertinent 
diagnosis was atherosclerosis of the left lower extremity 
with gangrene now treated with left below-the-knee 
amputation.

Records from the Social Security Administration show that the 
Veteran was awarded disability benefits for peripheral 
arterial disease and essential hypertension.  The records 
included private medical records from January 2000 to October 
2003, which show treatment for peripheral vascular disease.

At a hearing in November 2006, the Veteran's representative 
asserted that while in Vietnam the Veteran was exposed to 
herbicides, specifically Agent Blue, of which arsenic is an 
ingredient that caused peripheral vascular disease.  At the 
hearing, the Veteran submitted two articles obtained via the 
Internet.  The first article entitled "Veterans and Agent 
Orange: Update 2004 (2005), Board on Health Promotion and 
Disease Prevention," from The National Academies Press, 
related that the committee concluded that there was 
inadequate or insufficient information to determine an 
association between exposure to 2, 4-D, 2,4,5-T, TCDD, 
picloram, or cacodylic acid and circulatory disorders.  The 
second article entitled "2nd Battalion 94th Artillery, Agent 
Orange - Review of Ranch Hand Congressional Transcripts - 
2000," was authored by an unknown individual who supplied 
his own comments in relation to excerpts of a congressional 
review of Agent Orange studies.  The article noted that Agent 
Blue was the code name for cacodylic acid (dimethyl arsenic 
acid) and that it was used between 1966 and 1970.  Under a 
list of symptoms, with an unknown attribution, it was stated 
that chronic exposure could lead to numerous disorders, 
including peripheral vascular disease.

In this case, the Veteran maintains that peripheral vascular 
disease is related to his in-service exposure to the 
herbicide, Agent Blue.

Service treatment records do not show affirmatively that 
peripheral vascular disease had onset during service.  After 
service, peripheral vascular disease was first documented in 
2000, well beyond the one-year presumptive period for a 
chronic disease under 38 U.S.C.A. § 1112.  

And there is no evidence either contemporaneous with or after 
service that peripheral vascular diseased was noted, that is, 
observed during service, and the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b), do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

The record shows that the Veteran served in the Republic of 
Vietnam during the Vietnam era, and therefore he is presumed 
to have been exposed to herbicide agents.  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, specifically: 2, 
4-D; 2,4,5- T and its contaminant TCDD (commonly known as 
Agent Orange); cacodylic acid (known as Agent Blue); and 
picloram.  38 U.S.C.A. § 1116(a)(4) (West 2002); 38 C.F.R. § 
3.307(a)(6)(i) (2008).

If a veteran was exposed to an herbicide agent during 
service, specific diseases shall be service connected even 
though there is no record of such disease during service.  

The list of specific diseases are chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
Peripheral vascular disease is not listed.  

Based on reports of the National Academy of Sciences (NAS), 
and other medical and scientific information and analysis 
available to the VA Secretary, the Secretary under the 
authority granted by the Agent Orange Act of 1991, and the 
Veterans Education and Benefits Expansion Act of 2001, has 
specifically determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for "circulatory disorders."  72 Fed. Reg. 32395-32407 
(2007) (indicating that ongoing studies by the NAS have shown 
that there is no positive association between exposure to 
herbicides and circulatory disorders).  

As the statutory scheme under 38 U.S.C.A. § 1116 requires the 
Secretary of VA to issue a presumption of service connection 
when sound medical and scientific evidence shows a positive 
association between a disease and exposure to certain 
herbicides, the Veteran would have to produce medical or 
scientific evidence equal to or outweighs the evidence relied 
upon by the NAS and the Secretary in finding no presumption 
of service connection due to exposure to certain herbicides 
is warranted for circulatory disorders, which is not on the 
list of presumptive diseases related to exposure to 
herbicides.  See 67 Fed. Reg. 42,600, 42605 (June 24, 2002) 
(explaining scientific basis for finding).

And while the Veteran was given the opportunity to procure 
additional evidence concerning whether there is any 
relationship between peripheral vascular disease and exposure 
to herbicides, no competent evidence has been submitted to 
support the claim of service connection based on the 
presumption of exposure to Agent Blue and presumptive service 
connection for a disability due to such exposure. 

As peripheral vascular disease is not on the list of diseases 
that are subject to the presumption of service connection due 
to exposure to herbicide agents, including Agent Blue, in 
Vietnam, presumptive service connection based on exposure to 
Agent Blue is not established under  38 U.S.C.A. § 1116 and  
38 C.F.R. § 3.309(e).


The Veteran is not precluded from establishing service 
connection with proof of actual direct causation.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994).  

As for service connection based actual causation, initially 
diagnosed after service under 38 C.F.R. § 3.303(d), 
peripheral vascular disease is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis or the presence of the disability, 
therefore the determination as to the diagnosis or presence 
of the disability is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the diagnosis of peripheral vascular disease 
was based on clinical findings and vascular studies (records 
of H.T., MD, dated in January 2000 and in September 2000).  
For this reason, the Board determines that peripheral 
vascular diseased is not a simple medical condition that a 
lay person is competent to identify as a lay person is not 
qualified through education, training, or experience to 
interpret clinical findings of a disease process or interpret 
diagnostic studies.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  



Although the Veteran is not competent to declare that he has 
peripheral vascular disease, he is competent to describe the 
symptoms of the disease.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (Lay testimony is competent with regard to 
symptoms of an injury or illness, but not that the veteran 
had a particular injury or illness.). 

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, or there is a 
question of medical causation, that is, medical evidence of 
an association or link between peripheral vascular disease, 
first diagnosed after service, and an injury, disease, or 
event in service, including exposure to Agent Blue, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation or one that 
is not a simple medical condition, or on medical causation, 
where a lay assertion on medical causation is not competent 
evidence.  

For this reason, the Board rejects the Veteran's statements 
as competent evidence to establish the presence of a 
circulatory disorder during service and to relate the current 
peripheral vascular disease to exposure to Agent Blue.

And there is no competent medical evidence of direct 
causation, that is, medical evidence of an association or 
link between peripheral vascular disease, first diagnosed 
after service, and exposure to Agent Blue.  



And in the absence of credible evidence of continuity of 
symptomatology, or medical evidence, suggesting an 
association or link between peripheral vascular disease, 
first diagnosed after service, and exposure to Agent Blue, 
there is no possible association with service, and VA is no 
required to provide a medical examination or obtain a medical 
opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

As for the articles submitted in conjunction with the 
hearing, in the first article it was concluded that there was 
inadequate or insufficient information to determine an 
association between exposure to herbicides, including 
cacodylic acid (Agent Blue), and circulatory disorders.  This 
evidence opposes rather than supports the claim.  

In the second article it was noted that chronic exposure to 
herbicide agents could lead to numerous disorders including 
peripheral vascular disease, purportedly a medical article.  
As previously explained, the author provided his own personal 
comments with regard to a congressional review of Agent 
Orange studies, and there is nothing to show that the author 
is competent to furnish a medical opinion.  Also, the list of 
symptoms included in the article, which are allegedly related 
to chronic herbicide exposure, have no attribution to any 
competent medical study or report.  And there is nothing in 
the article to state that the Veteran's peripheral vascular 
disease in particular is the result of his herbicide exposure 
in Vietnam.  The Board does not consider this article as 
competent medical evidence and it certainly does not meet the 
high evidentiary standard of establishing of actual causation 
under Combee.

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
one that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable medical evidence to support the claim on the 
basis of actually causation, the claim fails under the Combee 
analysis. 

In his claim, the Veteran referred to peripheral neuropathy, 
which is subject to presumptive service connection if acute 
or subacute peripheral neuropathy appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of date of onset.  There is no evidence of acute or 
subacute peripheral neuropathy in this claim, and therefore 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Right Ear Hearing Loss

The Veteran testified that in service he was exposed to 
aircraft noise.  He stated that after service he worked in a 
textile factory, but not around machinery, and that his right 
ear hearing loss was due to noise exposure during service.

The Veteran served on active duty from September 1966 to 
September 1969.  The service treatment records do not show 
any complaint, clinical finding, or diagnosis of hearing 
loss.  At the time of a separation physical examination in 
June 1969, an audiogram indicated the following pure tone 
thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz:  
0, 0, 0, and 0 in the right ear.  On a report of medical 
history at that time, the Veteran denied having any hearing 
loss.  The Veteran was discharged from service in September 
1969.  

After service, the Veteran underwent hearing evaluations 
nearly every year as part of his employment, from May 1972 to 
May 2001.  An audiogram in May 1972 indicated the following 
pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 
and 4000 Hertz:  0, 0, 5, 10, and 10 in the right ear.  An 
audiogram in March 1974 indicated the following pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz:  10, 5, 10, 15, and15 in the right ear.  A March 1975 
was consistent with these thresholds.  An audiogram in 
February 1976 indicated the following pure tone thresholds, 
in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  20, 
15, 10, 10, and 10 in the right ear.  

Audiograms conducted annually thereafter until about the mid-
1980s are consistent with these thresholds.  An audiogram in 
February 1985 indicated the following pure tone thresholds, 
in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  10, 
15, 30, 25, and 35 in the right ear.  An audiogram in March 
1985 indicated the following pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  10, 30, 
35, 25, and 15 in the right ear.  In an April 1985 letter to 
the medical supervisor of the Veteran's employer, a physician 
stated that there was a "shift" in the right ear, primarily 
at 1000 and 2000 Hertz, which was not related to noise 
exposure.  Additionally, an audiogram in May 1989 indicated 
the following pure tone thresholds, in decibels, at 500, 
1000, 2000, 3000, and 4000 Hertz:  25, 25, 30, 55, and 50 in 
the right ear.  

In a June 1989 letter to the medical supervisor of the 
Veteran's employer, a physician stated that the Veteran was 
exposed to 95 decibels or greater and was using inset-type 
protectors; that based on the otologic history, he had very 
limited off-the-job noisy activities and he was wearing his 
hearing protection satisfactorily; and that it did not appear 
to be noise related.  Additional audiograms from 1990 to 2001 
were consistent with the increased thresholds found in 1989.  
In a June 1993 letter, the physician reiterated his opinion 
of June 1989 that the change in hearing in the Veteran's 
right ear was not related to noise.  He based this on the 
configuration of the loss, which he stated was flat in the 
mid to higher frequencies, and which was commonly referred to 
as a basin shaped hearing loss.  He also stated that the slow 
progression of the loss may have a genetic basis.  

Private records, dated in April 2001, received with other 
records from the Social Security Administration show that the 
Veteran underwent an MRI of the brain due to right-sided 
hearing deficit, which was normal.  In July 2001, he 
underwent a hearing evaluation, and the result was right ear 
sensorineural hearing loss of unclear etiology.



VA records show that at the time of an Agent Orange 
examination in May 2005 the Veteran was noted to have 
difficulty hearing, which would be unrelated to his Agent 
Orange exposure.  Hearing loss appears on the Veteran's 
computerized "problem list" from November 2001.  At the 
time of a VA examination in April 2007, an audiogram 
indicated the following pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz:  65, 75, 75, 65, and 
65 in the right ear.  Speech recognition score was 32 percent 
for the right ear.  The examiner indicated that the hearing 
loss was sensorineural, moderately severe to severe.  He also 
furnished opinions in April 2007 and February 2009 in regard 
to the etiology of the hearing loss.  

On the basis of the service treatment records, right ear 
hearing loss was not affirmatively shown to have been present 
during service as none of the puretone threshold levels were 
above 20 decibels and service connection is not established 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).   The 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss. 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as 
authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)). 

And there is no evidence either contemporaneous with or after 
service that right ear hearing loss was noted, that is, 
observed during service, and the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b), do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for presumptive service connection as a chronic disease, 
after service, right ear hearing loss of the sensorineural 
type was first documented in 2001, although hearing loss was 
initially shown in 1985.  In either event, hearing loss was 
first shown more than at least 15 years after service, well 
beyond the one-year presumptive period following separation 
from service in 1969 for manifestations of hearing loss of 
the sensorineural type as a chronic disease under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. §§ 3.307 and 3.309.

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe symptoms of hearing loss, 
hearing loss is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence of hearing loss therefore is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the diagnosis of right ear hearing loss was 
based on results of audiology testing that met the standard 
of hearing loss under 38 C.F.R. § 3.385.  For this reason, 
hearing loss is not a simple medical condition that a lay 
person is competent to identify as a lay person is not 
qualified through education, training, or experience to 
interpret audiology testing, and the Board determines that 
hearing loss is not a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran is not competent to declare that he has 
hearing loss for the purpose of VA disability compensation, 
he is competent to describe the symptoms of hearing loss.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (Lay 
testimony is competent with regard to symptoms of an injury 
or illness, but not that the veteran had a particular injury 
or illness.). 

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, or there is a 
question of medical causation, that is, medical evidence of 
an association or link between right ear hearing loss, first 
diagnosed after service, and an injury, disease, or event in 
service, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation or one that 
is not a simple medical condition, or on medical causation, 
where a lay assertion on medical causation is not competent 
evidence.  For this reason, the Board rejects the Veteran's 
statements as competent evidence to establish the presence of 
a right ear hearing loss due to an injury, disease, or event 
in service. 

On the question of the etiology of the right ear hearing 
loss, there are letters of a private physician in April 1985, 
in June 1989, and in June 1993; the statement, dated in July 
2001, of another private physician; and the VA examination 
report of April 2007 with an addendum report of February 
2009.  None of these reports are favorable to the Veteran's 
claim that his right ear hearing loss is related to his 
period of military service or to the first post-service year.  

The physician in connection with the Veteran's employment 
audiograms provided rationale as to why he did not find the 
Veteran's right ear hearing loss was related to noise trauma, 
stating that the loss may be genetic.  The assessment in July 
2001 was that the right ear sensorineural hearing loss did 
not have a clear etiology.  In April 2007, the VA examiner 
stated with rationale, that it was less likely than not (less 
than 50/50 probability) the right ear hearing loss was caused 
by or a result of military service, including noise exposure.  

The VA examiner reviewed the claims file, including 
audiograms during service and after service, and considered 
the Veteran's reported history of exposure to noise from 
helicopters and machine guns in service and of exposure to 
occupational machine noise after service.  

The Veteran has not offered any medical opinions to 
contradict the findings of the private physicians and VA 
examiner.  

As the Board may consider only competent, independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable, competent medical evidence to support the claim 
as articulated above, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral vascular disease with left 
below-the-knee amputation is denied.

Service connection for right ear hearing loss is denied.  


REMAND

On the claim of service connection for posttraumatic stress 
disorder, the Veteran maintains that while in Vietnam he was 
a door gunner and he engaged in combat.  He provided the 
names of six soldiers whom he maintained could verify that he 
was a door gunner, but he did not submit any statements from 
the soldiers or authorize VA to obtain such statements on his 
behalf.

In the Joint Motion for Remand, the parties agreed that VA 
had not notified the Veteran of the need to provide the 
statements on his own or requested that he furnish 
authorization for VA to obtain such statements, and that the 
Board should not have concluded that VA's duty to notify had 
been satisfied.  

It was agreed that on remand the Board should consider 
whether the Veteran was adequately notified in regard to his 
ability to submit lay statements in support of his claim, and 
if it is found that he was not sufficiently notified, VA 
should provide notice to the Veteran regarding submission of 
lay testimony in support of his claim and inform him as to 
what evidence VA will seek to obtain, if any, and what 
evidence the Veteran was expected to provide, if any. 

It was also agreed that the Board should consider whether the 
January 2006 statement of the Veteran as to the six soldiers 
he alleged would have knowledge of his service as a gunner, 
taken into consideration with the appearance that some of the 
names are listed in his service personnel records, would 
trigger VA's duty to assist.  

In a statement in August 2009, the Veteran's representative 
indicated that the Veteran was in the process of attempting 
to obtain "buddy" statements from the soldiers with whom he 
served in Vietnam.  

In light of the above, further development of the case under 
the duty to assist is necessary.  Accordingly, the case is 
REMANDED for the following action:

1. Ensure content-complying VCAA notice 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence 
to substantiate a claim and the 
relative duties of VA and the claimant 
to obtain evidence).  



The notice should inform the Veteran 
that he should submit any evidence, 
particularly any statements from fellow 
servicemen, in support of his claim for 
service connection for posttraumatic 
stress disorder, or alternatively 
submit any identifying information 
(e.g., names with addresses, phone 
numbers, etc.), particularly with 
regard to the fellow servicemen, and 
authorize VA to make an attempt to 
obtain statements and evidence on his 
behalf. 

2.  Based on the receipt of any 
additional statements and evidence in 
support of the claim for service 
connection posttraumatic stress 
disorder, ascertain whether any further 
assistance is warranted to help the 
Veteran substantiate his claim to 
include corroborating any stressors 
with the appropriate agencies and 
affording the Veteran a VA examination, 
if indicated. 

3. After the completion of the above 
development, adjudicate the claim of 
service connection for posttraumatic 
stress disorder.  If the benefit sought 
remains denied, furnish the Veteran and 
his attorney a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


